Citation Nr: 1729099	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-24 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to service connection for right lower extremity sciatica.

3. Entitlement to an initial compensable rating for right elbow lateral epicondylitis prior to January 6, 2017, and in excess of 10 percent thereafter.

4.  Entitlement to a separate rating higher than 10 percent for right elbow lateral epicondylitis with pain on supination and pronation from January 6, 2017.

5.  Entitlement to an initial compensable rating for focal dystonia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1985 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the VA RO in Roanoke, Virginia.

The Veteran testified at an April 2017 Board "Central Office" hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In a January 2017 rating decision, during the pendency of the present appeal, the RO increased from zero to 10 percent the rating for right elbow lateral epicondylitis, effective January 6, 2017.  The RO also awarded service connection for right elbow lateral epicondylitis with pain on supination and pronation, and assigned a separate 10 percent rating, effective January 6, 2017.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).
In the remand below, the Board refers the focal dystonia claim for extraschedular consideration.  In addition, the issues of entitlement to increased ratings for right elbow disabilities and service connection for right lower extremity sciatica are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's currently diagnosed obstructive sleep apnea is etiologically related to his active service.

2. With resolution of any doubt in favor of the Veteran, for the entire period on appeal, the symptoms associated with his task-specific focal dystonia more nearly result in moderate incomplete paralysis of the seventh cranial nerve, and did not manifest in either severe incomplete paralysis or complete paralysis. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. For the entire period on appeal, the criteria for a 10 percent initial rating, but no higher, for focal dystonia, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.120, 4.124a, DC 8299-5207 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As an initial matter, the Board observes that since the issuance of the most recent Supplemental Statement of the Case (SSOC) issued in January 2017, additional evidence, namely service treatment records, has been associated with the Veteran's electronic claims file.  This evidence has not yet been reviewed by the RO, and in May 2017, the Veteran's representative explicitly stated that he did not waive RO consideration of this evidence.  However, because the issue of entitlement to service connection for obstructive sleep apnea is being granted in full, no unfair prejudice will result by not remanding the case to the RO for initial RO consideration.  Moreover, given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As to the issue of an increased initial rating for focal dystonia, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  While the Veteran has requested initial RO review of the service treatment records submitted since the January 2017 SSOC, these records do not contain any new evidence material to the  focal dystonia.  The issue of entitlement to an initial compensable rating for focal dystonia is thus ready for consideration on the merits. 

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran's diagnosed obstructive sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for obstructive sleep apnea.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Claim for Sleep Apnea - Analysis

The Veteran asserts that he has current obstructive sleep apnea that had its onset during active service. 

As an initial matter, the Board finds that the Veteran has a current diagnosis of sleep apnea.  See February 2011 VA sleep study report.

Next, the Board finds that the Veteran's sleep apnea manifested during service.  The February 2011 VA sleep study report indicates that the Veteran reported having five years of sleep problems.  An October 2013 treatment record indicated that the Veteran has had symptoms of snoring and fragmentation of sleep since 2009.  For reference, the Veteran did not separate from active service until October 2010.

Turning to the issue of etiology, the Board finds that the weight of the evidence supports a finding that the Veteran's current sleep apnea is related to service.  In October 2013, the Veteran's treating physician stated that, based on his clinical history, it is more likely than not that the Veteran's obstructive sleep apnea began during service.  The treating physician's opinion is highly probative as it was based on his familiarity with the Veteran's history of sleep apnea.  The Board notes that this is the only competent nexus opinion of record.  

As explained above, the Veteran's current sleep apnea meets all three elements for service connection, as there is competent evidence of relevant in-service symptoms, a current diagnosis of sleep apnea, and competent nexus between the current diagnosis and in-service symptoms.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for obstructive sleep apnea is granted.

Laws and Regulations - Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.





Increased Rating Claim for Focal Dystonia - Analysis

The Veteran asserts that his service-connected focal dystonia is more severe than what is contemplated by the currently assigned noncompensable disability rating.  He seeks a compensable initial rating.  

This disability is rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 8299-8207, applicable to paralysis of the seventh (facial) cranial nerve.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  When an unlisted condition is encountered, as with focal dystonia, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, DC 8299 is used to identify unlisted cranial nerve disabilities.

Under DC 8207, a 10 percent disability rating is warranted for incomplete moderate paralysis of the seventh cranial nerve, a 20 percent disability rating is warranted for incomplete severe paralysis of the seventh cranial nerve, and a 30 percent disability rating is warranted for complete paralysis of the seventh cranial nerve.  Id.

The words "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. §4.6.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. "Diseases of the Peripheral Nerves" in 38 C F R § 4.124(a).

Turning to the evidence, an October 2004 service treatment note indicated that the Veteran's focal dystonia was task-specific, and only affected his ability to play a wind instrument.  There were no other dystonic symptoms.  

In February 2011, the Veteran was afforded a VA examination to determine the severity of his focal dystonia.  The VA examiner noted that the Veteran's dystonia caused him to be unable to play a wind instrument and required a career change.  He stated that this caused the Veteran significant emotional distress.

In the August 2013 substantive appeal, the Veteran stated that focal dystonia is a nerve and muscular distortion affecting his lips and ability to perform.  He asserted that he has a partial paralysis of these muscles.

In January 2017, the Veteran was afforded a VA examination to determine the severity of his focal dystonia.  The VA examiner noted that the Veteran began in 2003 to note quivering of his lips when he would play his instrument in the military band.  He has had no treatment.  He had to change careers during service due to this disability.  The dystonia causes the Veteran to have abnormal lip movements, and only occurs when he plays a wind instrument.  The VA examiner noted that this is a task-specific dystonia.

During the April 2017 Board hearing, the Veteran stated, in 2003, he started to experience difficulties controlling his ability to make a sound with, or vibrate, his lips.  He stated that the symptoms varied, resulting in everything from his lower lip collapsing to his lip locking up.  He could not cause a vibration with his lips.  He indicated that this disability ended his career as a professional musician and he had to change career paths.  He stated that he still has focal dystonia and he has been unable to play his instrument for several years.  He stated that this condition is like a paralysis of the lips and only prevents him from playing a wind instrument.  He can still eat and talk.  He also stated that he cannot whistle sometimes, and that his ability to blow through a straw or suck through a straw could be affected as well.

After a review of the evidence, lay and medical, the Board finds that an initial rating of 10 percent for focal dystonia is warranted for the entire period on appeal.  The evidence reflects symptoms analogous with incomplete moderate paralysis of the seventh cranial nerve.  In this regard, the primary impairment due to his focal dystonia is the paralysis of the lips when he plays a wind instrument and at times, when he drinks through a straw; this is task-specific.  He has no other significant associated functional impairment.  Therefore, the Board finds that this impairment is no more than moderate in nature, warranting a 10 percent rating under DC 8207.  

However, given the task-specific character of the Veteran's focal dystonia, the relatively minor impairment in motor function, and lack of significant sensory disturbances and tremors, the evidence does not support a finding that the disability results in incomplete severe or complete paralysis of the seventh cranial nerve.   Therefore, the weight of the evidence supports a finding that the Veteran's focal dystonia symptoms are moderate in degree, such that an initial rating of 10 percent, but no higher, for focal dystonia, is warranted for the entire period on appeal.

ORDER

Service connection for obstructive sleep apnea is granted.

For the entire period on appeal, an initial rating of 10 percent, but no higher, for focal dystonia is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

As decided above, the Board awarded an initial 10 percent rating for focal dystonia.  The Board also observes that the evidence raises the issue of entitlement to extraschedular consideration given the evidence showing that the Veteran's focal dystonia caused him to have to discontinue working as a professional musician.    As such, the Board will refer the claim for extraschedular consideration.

As to the remaining claims on appeal, further development is necessary.

As noted above, additional evidence, namely service treatment records, has been added to the claims file since the January 2017 SSOC. This evidence has not yet been reviewed by the RO, and, in May 2017, the Veteran's representative explicitly stated that he did not wish to waive initial RO consideration of this evidence.  Because these records are potentially relevant to the service connection claim for sciatica and the increased rating claims for elbow disabilities, remand is necessary for initial RO consideration of this new evidence.

Accordingly, the case is REMANDED for the following action:

1.  Refer the focal dystonia claim to the Under Secretary for Benefits or the Director, Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b).  Attention is called to the STRs and the 2017 Hearing Transcript regarding evidence that focal dystonia ended Veteran's career as a professional musician.

2.  As to the service connection claim for right leg sciatica and increased rating claim for right elbow disabilities, the RO should initially review the evidence received since the January 2017 SSOC.  

If, after RO development, the claims are not granted, consideration of obtaining an additional VA examination for the sciatic claim is suggested, if not already completed.  In this regard, attention is called to the following:

(a) A March 1991 service treatment record indicating sciatic nerve symptomatology.

(b) An October 1993 service treatment record noting radiation of lower back pain to the right posterior thigh.

(c) A July 1997 service treating record indicating that the Veteran reported radiation of his back pain to the right thigh and calf.

(d) A May 1999 service treatment record indicating that the Veteran reported having mild radiation of back pain to the right posterior thigh.

(e) A January 2001 service treatment record indicating that the Veteran had lower back pain with radiation to the right leg and muscle weakness.

(f) The Veteran statement in the April 2017 Board hearing that he has muscle weakness due to right lower extremity sciatica.

3.  Then, adjudicate the focal dystonia claim on an extraschedular basis, and re adjudicate the service connection claim for right leg sciatica and the two separate increased rating claims for right elbow disability on appeal.  If denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


